DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spio (US 2016/0085305) in view of Singh et al. (US 2017/0295531).
Referring to Claim 1, Spio teaches an apparatus comprising:
circuitry at a first user device configured to enable a first user having the first user device to communicate with one or more second users having one or more second user devices via a network (see user terminals 104 and 110 as well as network 107 in fig. 1), wherein the first and second users have a spatial position within a virtual space, such that the users within the virtual space have a relative spatial position relative to one or 
circuitry at the first user device configured to provide spatial audio data from the first user device to the one or more second user devices and receive spatial audio data at the first user device from the one or more second user devices, such that the users are provided with audio from the one or more other users in the respective relative spatial positions of the other users (paragraph 37 which shows first and second sound emitting objects and paragraph 38 which shows positioning and sound data).
Spio does not teach circuitry at the first user device configured to enable a third user having a third user device to communicate with the first user and the one or more second users via the first user device, wherein the circuitry configured to enable the third user to communicate is configured to provide a local link between the first and third user devices. Singh teaches circuitry at the first user device configured to enable a third user having a third user device to communicate with the first user and the one or more second users via the first user device, wherein the circuitry configured to enable the third user to communicate is configured to provide a local link between the first and third user devices (see fig. 5A which shows multiple devices able to directly connect to each other without the need to relay through another device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Singh to the device of Spio in order to speed up communications in a VR environment by eliminating the need to relay.
	Claims 14 and 15 have similar limitations as claim 1.

	Referring to Claim 3, Singh also teaches providing a first handshaking protocol between the first and third user devices to initiate the local link (paragraph 11 which shows negotiation and authorization between devices).
Referring to Claim 4, Spio teaches circuitry at the first user device configured to enable the second user to enter the virtual space, such that the second user has a relative spatial position within the virtual space (paragragh 36 which shows second avatars which is the second user entering virtual space). Singh teaches sending data to a third user (fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Singh to the device of Spio in order to speed up communications in a VR environment by eliminating the need to relay.
Referring to Claim 5, Spio teaches circuitry configured to present a virtual reality, augmented reality, or mixed reality visualization of the virtual space to the second user (ABSTRACT which shows virtual reality). Singh teaches sending data to a third user (fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Singh to the device of Spio in 
Referring to Claim 6, Spio teaches circuitry at the first user device configured to provide spatial audio data to the second user device such that the second user is provided with audio from the other users in the respective relative spatial positions of the other users and the other users are provided with audio from the second user from the relative spatial position of the second user (paragraph 12 noting first and second avatar positioning and first and second sound emitting objects). Singh teaches sending data to a third user (fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Singh to the device of Spio in order to speed up communications in a VR environment by eliminating the need to relay.
Referring to Claim 7, Spio teaches audio configured to be captured and transmitted to the other users by the first user device (paragraph 12). Singh teaches sending data to a third user (fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Singh to the device of Spio in order to speed up communications in a VR environment by eliminating the need to relay.
Referring to Claim 8, Spio teaches circuitry configured to receive spatial audio at the first user device comprising circuitry configured to attenuate the audio of the second user (paragraph 52 which shows the decreasing the audio frequency, volume, and intensity which would be attenuating the audio). Singh teaches sending data to a third user (fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art at 
Referring to Claim 9, Spio also teaches tracking a position and/or an orientation of at least some of said users (paragraph 33 where displaying position is the same as tracking); and adjusting the relative spatial positions of the users within the virtual space accordingly (paragraph 38 which shows changes in first positioning).
Referring to Claim 10, Singh also teaches enabling the third user to communicate with the first and one or more second users via the network (see communication between devices in fig. 5A).
Referring to Claim 11, Singh also teaches circuitry configured to enable the third user device to communicate with the first and the one or more second user devices via the network is configured to provide a second handshaking protocol between the first and third user devices to initiate a link to the network and/or to deactivate the local link between the first and third user devices (paragraph 91 which shows a second measurement report which results in the communication of ID information for authorization which would be the second handshaking).
Referring to Claim 12, Spio also teaches providing additional audio content to some or all of said users from an additional spatial position within the virtual space (paragraph 12 which shows second avatar positioning and second sound emitting object).
Referring to Claim 13, Spio also teaches a mobile communications network and/or the Internet (see 107 of fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.